Citation Nr: 0702750	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2005.  A statement of the case was issued in May 2005, 
and a substantive appeal was received in June 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that her hearing loss is due to 
acoustic trauma as a result of being assigned to several 
different boats such as motor whaleboats and tour boats while 
in service.  She was a Boatswain's mate third class.  

In reviewing audiological testing during service on various 
occasions from November 1988 to October 1992, it appears that 
test results suggest some worsening of hearing acuity.  This 
is potentially significant since "if the record shows (a) 
acoustic trauma due to significant noise exposure in service 
and audiometric test results reflecting an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for 'disability' under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes."  Hensley v. Brown, 5 Vet.App. 155, 159 
(1993) (quoting from a brief of the VA Secretary).  Under the 
particular circumstances of this case, the Board believes 
that a VA audiological examination and opinion are necessary 
pursuant to 38 C.F.R. § 3.159(c)(4).

Further, in a statement received in September 2005, the 
veteran requested that current treatment reports from the 
Austin VA medical center be associated with her claims 
folder.  It appears to the Board that a July 2005 VA 
treatment report is the most current VA treatment report of 
record.     

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request copies of all VA clinical 
records from the Austin VA Medical Center 
from July 2005 to the present.

2.  The veteran should then be afforded a 
VA audiological examination to determine 
whether the veteran has current hearing 
loss disability pursuant to 38 C.F.R. 
§ 3.385 and, if so, whether such hearing 
loss is related to the veteran's active 
duty service.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine 
whether the claim can be granted.  The 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



